
	

113 HRES 290 IH: Recognizing the centennial of Camp Grayling Joint Maneuver Training Center in the State of Michigan.
U.S. House of Representatives
2013-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 290
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2013
			Mr. Benishek (for
			 himself, Mr. Dingell,
			 Mr. Peters of Michigan,
			 Mrs. Miller of Michigan,
			 Mr. Bentivolio,
			 Mr. Levin,
			 Mr. Huizenga of Michigan,
			 Mr. Rogers of Michigan,
			 Mr. Kildee,
			 Mr. Walberg, and
			 Mr. Camp) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Recognizing the centennial of Camp Grayling
		  Joint Maneuver Training Center in the State of Michigan.
	
	
		Whereas Camp Grayling Joint Maneuver Training Center in
			 the State of Michigan was established by an act of the Michigan Legislature on
			 May 2, 1913, with an initial grant of land from Grayling timber industrialist
			 Rasmus Hanson;
		Whereas Camp Grayling is the largest National Guard
			 training facility in the United States, spanning 147,000 acres of training
			 land;
		Whereas Camp Grayling provides over 200 full-time jobs to
			 Michigan residents and generates over $20 million annually in local economic
			 impact;
		Whereas Camp Grayling annually trains over 10,000 members
			 of National Guard units from Michigan, Indiana, Illinois, and Ohio and members
			 of regular and Reserve units of the Army, Navy, Marine Corps, Air Force, and
			 Coast Guard;
		Whereas over 100 law enforcement agencies train at Camp
			 Grayling as part of the Northern Michigan Law Enforcement Training
			 Group;
		Whereas units of the Canadian Armed Forces train at Camp
			 Grayling, and Camp Grayling is also used by visiting Armed Forces from Latvia,
			 the United Kingdom, Hungary, and Serbia;
		Whereas Camp Grayling served as the pre-mobilization
			 training site for thousands of members of the Armed Forces who participated in
			 Operation Desert Shield, Operation Desert Storm, Operation Noble Eagle,
			 Operation Iraqi Freedom, and Operation Enduring Freedom;
		Whereas Camp Grayling has received recognition and
			 numerous awards at the local, State, and national level for its environmental
			 stewardship, including the guardianship of two federally protected species
			 found on installation training lands;
		Whereas Camp Grayling facilities and ranges are able to
			 support a full spectrum of virtual and digital military training activities,
			 from individual weapons qualification to complex armor, artillery, urban
			 assault, counter-IED, and close air support operations; and
		Whereas since the attacks on September 11, 2001, hundreds
			 of thousands of members of the National Guard, many of whom received training
			 at Camp Grayling, have been called upon by their States and the Federal
			 Government to provide security at home and combat terrorism abroad: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)thanks the civilians and members of the
			 National Guard who have staffed and maintained Camp Grayling Joint Maneuver
			 Training Center in the State of Michigan for their service and unique
			 contribution to the security of the United States;
			(2)honors and
			 supports the compassionate, courageous, and dedicated members of the National
			 Guard who serve a critical role in protecting the United States and its
			 citizens’ freedoms and treasured liberties; and
			(3)congratulates Camp
			 Grayling for 100 years of sterling service.
			
